Name: Commission Regulation (EEC) No 422/86 of 25 February 1986 amending Regulation (EEC) No 1723/72 on making up accounts for the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: NA;  accounting;  budget;  information technology and data processing
 Date Published: nan

 26 . 2. 86 Official Journal of the European Communities No L 48/31 COMMISSION REGULATION (EEC) No 422/86 of 25 February 1986 amending Regulation (EEC) No 1723/72 on making up accounts for the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 870/85 (2), and in particular Articles 4 (4) and 5 (3) thereof, Whereas the Fund Committee has not delivered an opinion within the time limit set by its chairman ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 1723/72 : '3 . Additional information may be forwarded to the Commission up to a deadline to be fixed by the Commission, taking into account in particular the amount of work necessary to supply the information concerned . In the case of failure to submit the afore mentioned information within the period fixed, the Commission shall take its decision on the basis of those elements of information in its possession at the deadline, except in cases where the late submission of information is justified by exceptional circumstances.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Whereas, in accordance with the practice established after adoption of Commission Regulation (EEC) No 1 723/72 (3), Member States have been authorized to forward additional information required for clearance even after the time limit laid down in Article 1 (2) has expired, in particular in the light of the checks carried out by the Commission ; whereas so that Member States' accounts may be scrutinized rapidly the Commission must be able to set a deadline for the forwarding of new information by the Member States, taking account of the progress made on clearance of the accounts ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970 , p . 13 . (2) OJ No L 95, 2 . 4. 1985, p . 1 . 0 OJ No L 186, 16 . 8 . 1972, p . 1 .